TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00730-CV



                                      In re Kenneth Gordon



                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               Relator Kenneth Gordon has filed a petition for writ of mandamus, complaining of

the trial court’s order granting a joint motion for new trial filed by the Texas Department of Family

and Protective Services and his children’s attorney ad litem. See Tex. R. App. P. 52.1. Having

carefully reviewed the petition, responses, and record, we deny the petition for writ of mandamus.



                                              __________________________________________

                                              David Puryear, Justice

Before Justices Puryear, Rose and Field

Filed: December 11, 2013